Citation Nr: 1042147	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  08-03 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent for 
service-connected postoperative residuals of a medial meniscus 
injury of the left knee, with degenerative joint disease, prior 
to May 2, 2008.

2.  Entitlement to a disability rating higher than 30 percent for 
service-connected postoperative residuals of a medial meniscus 
injury of the left knee, with degenerative joint disease, from 
July 1, 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The Veteran had active service from December 1951 to September 
1955.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Nashville, 
Tennessee.  The Board notes that the December 2007 Statement of 
the Case indicates that the appeal comes from a March 2007 rating 
decision; however, the Veteran submitted a January 2007 statement 
in response to a May 2006 rating decision.  The Board finds the 
Veteran's statement to be a notice of disagreement; therefore, 
the rating decision on appeal is from May 2006.

Additionally, in an October 2008 rating decision, the RO granted 
a 100 percent disability rating, effective May 2, 2008, based on 
surgical or other treatment necessitating convalescence; a 100 
percent disability rating from July 1, 2008; and a 30 percent 
disability rating, from July 1, 2009.  The Veteran has not been 
awarded the highest possible disability rating from July 1, 2009.  
As a result, he is presumed to be seeking the maximum possible 
rating.  The issue remains on appeal, as the Veteran has not 
indicated satisfaction with the 30 percent disability rating.  
A.B. v. Brown, 6 Vet. App. 35 (1993).

The Veteran requested a hearing before the Board.  A hearing was 
scheduled; however, the Veteran withdrew his request for a 
hearing in August 2010.

The Board notes that the Veteran's appeal originally included 
entitlement to service connection for chronic left rotator cuff 
disease.  This claim was granted in an August 2010 rating 
decision and as such, is no longer before the Board.


Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to May 2, 2008, the Veteran's service-connected 
postoperative residuals of a medial meniscus injury of the left 
knee, with degenerative joint disease, were not manifested by 
ankylosis, recurrent subluxation or lateral instability, 
dislocated cartilage, flexion limited to a compensable degree, 
impairment of tibia and fibula, or genu recurvatum.

2.  Prior to May 2, 2008, the Veteran's service-connected 
postoperative residuals of a medial meniscus injury of the left 
knee, with degenerative joint disease, were manifested by 
extension of the leg limited to 10 degrees.

3.  From July 1, 2009, the Veteran's service-connected 
postoperative residuals of a medial meniscus injury of the left 
knee, with degenerative joint disease, were not manifested by 
chronic residuals consisting of severe painful motion or 
weakness.


CONCLUSIONS OF LAW

1.  Prior to May 2, 2008, the criteria for a disability rating 
higher than 10 percent for postoperative residuals of a medial 
meniscus injury of the left knee, with degenerative joint 
disease, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5256, 5257, 5258, 5259, 5260, 5262, 5263 (2010).   

2.  Prior to May 2, 2008, the criteria for a separate rating of 
10 percent based on left knee limitation of motion have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).  

3.  From July 1, 2009, the criteria for a rating higher than 30 
percent for postoperative residuals of a medial meniscus injury 
of the left knee, with degenerative joint disease, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5055 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2010).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on a 
claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

In a claim for an increased disability rating, the VCAA 
requirement is generic notice, that is, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability, the effect that worsening has on employment, and 
general notice regarding how disability ratings and effective 
dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in February 2006, January 2007, and May 2008 
that fully addressed all notice elements.  The letters informed 
the Veteran of what evidence was required to substantiate the 
claim and of the Veteran's and VA's respective duties for 
obtaining evidence.  In any event, in his statements the Veteran 
demonstrated his actual knowledge of the elements necessary to 
substantiate his claim.  See Short Bear v. Nicholson, 19 Vet. 
App. 341, 344 (2005).  The Veteran's claim was adjudicated 
subsequently in a December 2008 Supplemental Statement of the 
Case.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records, pertinent medical records and 
providing an examination when necessary.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service treatment records are associated with the claims file, as 
are private medical records, and post-service VA examination and 
treatment records.  There is no indication that there are any 
outstanding pertinent documents or records that have not been 
obtained, or that are not adequately addressed in documents or 
records contained within the claims folder.  

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the Veteran is 
required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II.  Increased Ratings

Disability ratings are based on the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
ratings shall be applied, the higher evaluations will be assigned 
if the disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
determination of whether an increased disability rating is 
warranted is to be based on a review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board has considered the entire record, including the 
Veteran's VA clinical records and private treatment records.  
These show complaints and treatment, but will not be referenced 
in detail.  The Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each piece 
of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  
Therefore, the Board will discuss the evidence pertinent to the 
rating criteria and the current disability.

The Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility that 
different ratings may be warranted for different time periods. 

Service connection for postoperative residuals of a medial 
meniscus injury of the left knee, with degenerative joint 
disease, was established by a March 1956 rating decision, at 
which time a 10 percent rating was assigned, effective from 
September 1955.  The Veteran submitted a claim for an increased 
rating in December 2005, which was denied in a June 2006 rating 
decision.  The Veteran is seeking an increased rating.

The Board notes that the Veteran underwent a total knee 
arthroplasty in May 2008.  As a result, he was rated at 100 
percent effective May 2, 2008 and at 30 percent from July 1, 
2009, based on prosthetic replacement of the knee joint.  

Entitlement to a Rating Higher than 10 Percent Prior to 
May 2, 2008

Prior to May 2, 2008, the Veteran was rated as 10 percent under 
38 C.F.R. § 4.71a, Diagnostic Code 5259, for removal of semilunar 
cartilage, symptomatic.  

Knee disabilities are also rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256 to 5263.  Included within 38 C.F.R. § 4.71a 
are multiple diagnostic codes that evaluate impairment resulting 
from service-connected knee disorders, including Diagnostic Code 
5256 (ankylosis), Diagnostic Code 5257 (other impairment, 
including recurrent subluxation or lateral instability), 
Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic 
Code 5259 (symptomatic removal of semilunar cartilage), 
Diagnostic Code 5260 (limitation of flexion), Diagnostic 
Code 5261 (limitation of extension), Diagnostic Code 5262 
(impairment of the tibia and fibula), and Diagnostic Code 5263 
(genu recurvatum).  

VA's General Counsel has stated that when a knee disorder is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a Veteran 
also has limitation of knee motion which at least meets the 
criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 or 5261, separate evaluations may be 
assigned for arthritis with limitation of motion and for 
instability.  However, General Counsel stated that if a Veteran 
does not meet the criteria for a noncompensable rating under 
either Diagnostic Code 5260 or Diagnostic Code 5261, there is no 
additional disability for which a separate rating for arthritis 
may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 
62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the 
provisions for other knee impairment (38 C.F.R. § 4.71a, Code 
5257) a separate 10 percent rating may be assigned where some 
limitation of motion, albeit noncompensable, has been 
demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

VA's General Counsel has also stated that separate ratings under 
Diagnostic Code 5260 (limitation of flexion of the leg) and 
Diagnostic Code 5261 (limitation of extension of the leg) may be 
assigned for disability of the same joint.  VAOPGCPREC 9-04 
(September 17, 2004), published at 69 Fed. Reg. 59,990 (2004). 

Rating the same disability under several diagnostic codes, known 
as pyramiding, must be avoided; however, separate ratings may be 
assigned for distinct disabilities resulting from the same injury 
so long as the symptomatology for one condition is not 
duplicative of or overlapping with the symptomatology of the 
other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).

The Veteran was afforded a VA examination in March 2006.  The 
Veteran reported he had a left medial meniscectomy on his knee 
during service in 1955 for a meniscus tear.  There was no noted 
history of neoplasm.  The Veteran did not indicate that he needed 
any assistive aids for walking, but he reported being able to 
stand for only up to an hour and able to walk one to three miles.  
Joint symptoms noted were giving way, pain, and locking episodes 
of less than once a year.  There was no deformity, instability, 
stiffness, weakness, or episodes of dislocation or subluxation, 
or effusion reported.  The Veteran stated he had severe flare-ups 
of joint disease, approximately every one to two months.  
Physical examination revealed a weight-bearing joint was affected 
but there was no evidence of abnormal weight bearing.  Flexion of 
the leg was to 140 degrees with no additional loss of motion on 
repetitive use; extension was to 0 degrees, with no additional 
loss of motion on repetitive use.  There was no loss of a bone or 
part of a bone or joint ankylosis.  A summary of general joint 
conditions noted tenderness, painful movement, giving way, 
crepitations, clicks or snaps, and a surgically absent meniscus.  
There were no masses, grinding instability, patellar abnormality, 
effusion, dislocation, locking, or other knee abnormality.  
McMurray's Test was negative.  X-rays demonstrated moderate 
degenerative changes to the left knee.  The examiner noted that 
the Veteran's disability had moderate effects on chores and 
exercise and prevented sports.

The Veteran's employer submitted a statement in March 2006 
indicating that the Veteran was unable to do physical work 
because of his leg.

An addendum was added to the March 2006 VA examination in May 
2006.  The examiner stated that the Veteran did not have 
objective painful movement or giving way but rather these were 
subjective reported symptoms.  Additionally, the examiner noted 
that the Veteran had no pain on motion, flexion, or extension.  

VA outpatient records indicate the Veteran receive a wraparound 
"Koolflex" hinged support for his left knee in November 2006.  
See November 2006 VA outpatient note.

A friend of the Veteran submitted a statement in January 2007 
stating that he remembered an incident when the Veteran's leg 
gave way resulting in the Veteran's broken leg.

A VA outpatient note from the Orthopedic Clinic in February 2007 
stated that examination of the Veteran's left knee did not reveal 
any effusion and no ligamentous instability was detected.  Range 
of motion in the left knee was 10 degrees to 130 degrees.  A 
series of Hyalgan injections was requested.  X-rays revealed 
moderate diffuse degenerative changes.

A VA outpatient note from September 2007 stated that examination 
of the left knee did not reveal any effusion.  Range of motion 
was 0 degrees to 105 degrees.  There was no instability detected.  
An additional note from September 2007 indicated the Veteran was 
instructed on the proper use of a standard cane for his knee.

The Veteran was seen for a history and physical in April 2008.  
Ranges of motion were 0 degrees extension and almost 125 degrees 
flexion.  The Veteran walked with an antalgic gait and x-rays 
showed degenerative joint disease.  

As stated previously, knee disabilities are evaluated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263, which rate 
disabilities of the knee and leg.  Here, Diagnostic Codes 5256, 
5258, 5262, and 5263 are not applicable because there is no 
medical evidence of knee ankylosis, dislocated semilunar 
cartilage, impairment of the tibia and fibula, or genu 
recurvatum.

According to Diagnostic Code 5257, rates impairment resulting 
from other impairment of the knee, to include recurrent 
subluxation or lateral instability of the joint.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5257.  Pursuant to 38 C.F.R.  §§ 4.40 and 
4.45, pain is inapplicable to ratings under Diagnostic Code 5257 
because it is not predicated on loss of range of motion.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).   

Although the Veteran has stated that his knee has been unstable 
and has given way on several occasions, there is no confirmation 
of instability of the knee, other than the Veteran's statements 
and a statement of a friend.  The Board notes that the Veteran is 
competent to give evidence about what he experiences; for 
example, he is competent to discuss current pain and other 
experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  However, his statements that his knee was unstable are 
not equivalent to a medical determination that there was 
instability as defined for purposes of evaluation under 
Diagnostic Code 5257.  Furthermore, there was no instability 
found during the examination in March 2006 VA examination.  In 
fact, the examiner specifically commented that there was no 
subjective evidence of the Veteran's knee giving way.  See May 
2006 Addendum.  Additionally, VA outpatient records specifically 
indicated in February 2007 and September 2007 that there was no 
instability found.  As such, the Veteran is not entitled to a 
separate rating based on instability.  

The Board notes that the Veteran is already rated 10 percent 
disabled for removal of semilunar cartilage, symptomatic, under 
Diagnostic Code 5259.  This is the highest rating available under 
that diagnostic code.  However, the Board finds that the Veteran 
is entitled to a separate rating based on actual or function 
limitation of motion.

Under Diagnostic Code 5260, to receive a noncompensable rating, 
limitation of flexion must be to 60 degrees; to receive a 10 
percent rating limitation of flexion of the leg must be limited 
to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  For 
a 20 percent rating, limitation of flexion of the leg must be to 
30 degrees and for a 30 percent rating, flexion must be limited 
to 15 degrees.  Id. 

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for extension limited to 5 degrees, a 10 percent rating 
will be assigned for limitation of extension of the leg to 10 
degrees, 20 percent rating will be assigned for limitation of 
extension of the leg to 15 degrees, 30 percent rating for 
limitation to 20 degrees, 40 percent rating for limitation to 30 
degrees and 50 percent rating for limitation to 45 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.  Normal range of motion of 
the knee is to zero degrees extension and to 140 degrees flexion.  
See 38 C.F.R. § 4.71a, Plate II.  

Here, the evidence of record establishes that the Veteran is 
entitled to a separate 10 percent rating for limitation of 
extension of the leg to 10 degrees, under Diagnostic Code 5261.  
See February 2007 VA outpatient note.  A rating higher than 10 
percent is not warranted, as there is no evidence that the 
extension of the Veteran's leg was limited to more than 10 
degrees, at any time prior to May 2, 2008. 

A separate rating for limitation of flexion, under Diagnostic 
Code 5260, is not warranted, as there is no evidence of record 
that the Veteran's flexion was limited to 60 degrees or less at 
any time prior to May 2, 2008.  The VA examination conducted in 
March 2006 found that the Veteran had a flexion of 140 degrees 
and VA outpatient records indicate that in February 2007, he had 
130 degrees of flexion and in September 2007, he had 105 degrees 
of flexion.  No recorded range of motion is indicative of a 
compensable rating under Diagnostic Code 5260.

In reaching these conclusions for Diagnostic Code 5260 and 5261, 
the Board has considered any additional functional limitation due 
to factors such as pain, weakness, incoordination, or 
fatigability.  See 38 C.F.R. §§ 4.40 and 4.45; Deluca v. Brown.  
In considering additional limitation of function, the Board 
acknowledges the Veteran's complaints of knee pain and stiffness.  
These complaints are well documented in the Veteran's written 
statements and treatment records.  To receive a compensable 
rating under Diagnostic Code 5260, limitation of flexion must be 
actually or functionally limited to 45 degrees.  However, even 
taking into consideration the painful movement, evidence 
demonstrates the Veteran's flexion is only limited to 105 
degrees, at most, and 10 degree of extension.  Therefore, even if 
pain is taken into consideration, a rating under Diagnostic Code 
5260 is not warranted.

Additionally, a separate rating for arthritis is not assigned 
since a compensable rating was assigned for limitation of motion.  
See Esteban, 6 Vet. App. at 262.

In summary, the Board finds that a disability rating higher than 
10 percent for the Veteran's medial meniscus injury, left knee, 
postoperative with degenerative joint disease, prior to May 4, 
2008 is not warranted.  However, a separate 10 percent disability 
rating based on limitation of movement of the left leg is 
warranted.

Entitlement to a Rating Higher than 30 Percent From July 
1, 2009

From July 1, 2009, the Veteran's disability is rated at 30 
percent under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  The 
minimum rating after receiving a knee replacement is 30 percent.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  The Veteran is 
seeking a higher rating.  A rating of 60 percent is warranted 
when there has been a prosthetic replacement of the knee joint 
with chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  Id.

The Veteran was afforded a VA examination in July 2009.  The 
examiner noted that the Veteran's condition had gradually 
worsened until the total knee arthroplasty in 2008, but it was 
currently stable.  Weakness was reported, but no deformity, 
giving way, instability, pain, incoordination, episodes of 
dislocation or subluxation, locking episodes, effusions, 
inflammation, or other symptoms were noted.  The Veteran stated 
he was unable to stand for more than a few minutes and unable to 
walk more than a few yards, which he attributed to his pulmonary 
condition.  Physical examination revealed a normal gait.  There 
was crepitus and clicks or snaps but no bumps, masses, grinding, 
instability, patellar, or meniscus abnormalities.  Range of 
motion was 0 degrees to 115 degrees.  There was no objective 
evidence of pain following repetitive motion and no additional 
limitation after repetitions.  There was no joint ankylosis.  X-
rays demonstrated a left knee arthroplasty without complication. 

The Board finds that a rating higher than 30 percent is not 
warranted.  Although the Veteran has a prosthetic replacement of 
the knee joint, he does not have chronic residuals consisting of 
severe painful motion or weakness in the affected extremity.  
Although weakness was noted, it was not described as severe.  
Furthermore, the July 2009 VA examiner indicated the Veteran had 
no pain and X-rays demonstrated the Veteran's left knee 
arthroplasty was without complication.

The Board has considered whether any additional Diagnostic Codes 
are applicable and would entitle the Veteran to a higher rating.  
However, Diagnostic Code 5055 most accurately describes the 
Veteran's current disability.  Therefore, based on the evidence 
of record, the Board finds that the 30 percent rating, under 
Diagnostic Code 5055, accurately reflects the Veteran's current 
level of severity.
  
Other Considerations

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held  
that a claim for a total rating based on individual 
unemployability (TDIU) is part of an increased rating claim when 
such claim is expressly raised by the Veteran or reasonably 
raised by the record.  The Court further held that when evidence 
of unemployability is submitted at the same time that the Veteran 
is appealing the initial rating assigned for a disability, the 
claim for TDIU will be considered part and parcel of the claim 
for benefits for the underlying disability.  Id.  

In this case, the Board finds that a claim for a TDIU was not 
expressly raised by the Veteran or reasonably raised by the 
record.  In this regard, while the Veteran has submitted evidence 
and lay statements that his leg has affected his ability to do 
physical work, the record fails to show that his service-
connected disability renders him unemployable.  Specifically, the 
evidence reflects that the Veteran retired from work in 1995 due 
to his age or duration of work.  See July 2009 VA examination.  

Moreover, insofar as the Veteran's left knee disability 
interferes with his employability, the Board finds that such is 
contemplated by his assigned disability ratings under the rating 
schedule.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In addition, 
the Board observes that the Veteran does not meet the threshold 
schedular criteria for TDIU.  Therefore, as the Board has 
determined that a claim for TDIU has not been raised by the 
Veteran or the evidence of record, higher ratings for the 
Veteran's knee disability may only be awarded on an 
extraschedular basis. 

Additionally, the VA Schedule of Disability Ratings will apply 
unless there are exceptional or unusual factors that would render 
application of the schedule impractical.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular ratings for the service-connected knee 
disability are inadequate.  A comparison of the level of severity 
and symptomatology of the Veteran's disability with the 
established criteria found in the rating schedule shows that the 
rating criteria reasonably describes the Veteran's disability 
level and symptomatology.

The Board further observes that, even if the available schedular 
rating for the disability is inadequate (which it manifestly is 
not), the Veteran does not exhibit other related factors such as 
those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his knee disability.  Additionally, there is 
no evidence of marked interference with employment due to the 
disability.  During the July 2009 VA examination, it was noted 
that the Veteran was retired, due to age or duration of work.  

In short, there is nothing in the record to indicate that this 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board therefore has determined that referral of this case for 
extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is 
not warranted.


ORDER

A disability rating higher than 10 percent for postoperative 
residuals of a medial meniscus injury of the left knee, with 
degenerative joint disease, prior to May 2, 2008, is denied.

A separate 10 percent disability rating based on left knee 
limitation of motion, prior to May 2, 2008, is granted, subject 
to the law and regulations applicable to the payment of monetary 
benefits. 

Entitlement to a disability rating higher than 30 percent for 
postoperative residuals of a medial meniscus injury of the left 
knee, with degenerative joint disease, from July 1, 2009, is 
denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


